UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 6, 2014 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-24159 (Commission File Number) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 777-6327 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On January 31, 2014, Middleburg Financial Corporation (the “Company”) furnished a Current Report on Form 8-K that included a press release announcing the Company’s financial results for the fourth quarter and year ended December 31, 2013.This Form 8-K/A is being filed to revise financial results included with such Form 8-K. The previously-reported financial results for the fourth quarter and year ended December 31, 2013 have been revised to include a non-cash charge of $500,000 related to the impairment of goodwill associated with Southern Trust Mortgage.In light of declining profitability in the mortgage business and increasing regulatory burdens, the Company is evaluating a range ofoptions for its interest in Southern Trust Mortgage.Due in part to these factors and in connection with the preparation of its financial statements to be included in its Annual Report on Form 10-K, the Company determined that this impairment charge was necessary to reflect the diminished fair value of Southern Trust Mortgage. The impact of the charge on net income for the fourth quarter and year ended December 31, 2013 is $330,000.This is a non-cash charge and is not expected to affect the Company’s ongoing operations.The Company’s revised net income is $1.12 million, or $0.16 per diluted share, for the quarter ended December 31, 2013 and $6.15 million, or $0.87 per diluted share, for the full year 2013.The book value per share of the Company’s common stock declined $0.05 as a result of the revision to $15.90 per share at December 31, 2013. The impairment will have minimal impact on the Company’s capital ratios. Set forth below are revised Consolidated Balance Sheets, Consolidated Statements of Income, Quarterly Summary Statements of Income, Key Statistics,Selected Financial Data by Quarter, Quarterly and Annual Average Balances and Yields on Earning Assets and Liabilities. 2 MIDDLEBURG FINANCIAL CORPORATION Consolidated Balance Sheets (In thousands, except for share and per share data) (Unaudited) (Unaudited) (Audited) December 31, September 30, December 31, ASSETS Cash and due from banks $ $ $ Interest-bearing deposits with other institutions Total cash and cash equivalents Securities available for sale Loans held for sale Restricted securities, at cost Loans receivable, net of allowance for loan losses of $13,320, $13,382 and $14,311 respectively Premises and equipment, net Goodwill and identified intangibles Other real estate owned, net of valuation allowance of $398, $603 and $1,707, respectively Prepaid federal deposit insurance - - Bank owned life insurance Accrued interest receivable and other assets TOTAL ASSETS $ $ $ LIABILITIES Deposits: Non-interest bearing demand deposits $ $ $ Savings and interest bearing demand deposits Time deposits Total deposits Securities sold under agreements to repurchase Short-term borrowings - FHLB borrowings Subordinated notes Accrued interest payable and other liabilities Commitments and contingent liabilities - - - TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common stock ($2.50 par value; 20,000,000 shares authorized, 7,080,591, 7,089,091 and 7,052,554 issued and outstanding, respectively) Capital surplus Retained earnings Accumulated other comprehensive income Total Middleburg Financial Corporation shareholders' equity Non-controlling interest in consolidated subsidiary TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ $ 3 MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Income (In thousands, except for per share data) Unaudited Unaudited For the Thee Months Ended For the Twelve Months Ended December 31, December 31, INTEREST AND DIVIDEND INCOME Interest and fees on loans $ Interest and dividends on securities available for sale Taxable Tax-exempt Dividends 63 58 Interest on deposits in other banks 31 36 Total interest and dividend income INTEREST EXPENSE Interest on deposits Interest on securities sold under agreements to repurchase 82 82 Interest on short-term borrowings 17 81 Interest on FHLB borrowings and other debt Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Trust services income Gains on loans held for sale Gains (losses) on securities available for sale, net 22 (7 ) Total other-than-temporary impairment losses - - - ) Portion of loss recognized in other comprehensive income - - - 46 Net impairment losses - Commissions on investment sales Fees on mortgages held for sale - 43 Bank-owned life insurance 96 Other operating income Total noninterest income NONINTEREST EXPENSE Salaries and employees' benefits Net occupancy and equipment expense Advertising Computer operations Other real estate owned 78 55 Other taxes Federal deposit insurance expense Other operating expenses Total noninterest expense Income before income taxes Income tax expense NET INCOME Net (income) loss attributable to non- controlling interest ) (9 ) ) Net income attributable to Middleburg Financial Corporation $ Earnings per share: Basic $ Diluted $ Dividends per common share $ 4 MIDDLEBURG FINANCIAL CORPORATION Quarterly Summary Statements of Income (In thousands, except for per share data) For the Three Months December 31, September 30, June 30, March 31, December 31, INTEREST AND DIVIDEND INCOME Interest and fees on loans $ Interest and dividends on securities available for sale Taxable Tax-exempt Dividends 63 59 54 56 58 Interest on deposits in other banks 31 43 29 30 36 Total interest and dividend income INTEREST EXPENSE Interest on deposits Interest on securities sold under agreements to repurchase 82 82 81 80 82 Interest on short-term borrowings 17 59 18 29 81 Interest on long-term debt Total interest expense NET INTEREST INCOME Provision for (recovery of) loan losses 3 ) NET INTEREST INCOME AFTER PROVISION FOR (RECOVERY OF)LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Trust services income Net gains on loans held for sale Net gains on securities available for sale 22 23 47 (7 ) Commissions on investment sales 94 Fees on mortgages held for sale - 28 58 17 43 Bank-owned life insurance 96 Other operating income 78 Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Net occupancy and equipment expense Advertising Computer operations Other real estate owned 78 55 Other taxes Federal deposit insurance expense Other operating expenses Total noninterest expense Income before income taxes Income tax expense NET INCOME Net (income) loss attributable to non-controlling interest ) ) 67 ) Net income attributable to Middleburg Financial Corporation $ - 5 MIDDLEBURG FINANCIAL CORPORATION Key Statistics (Unaudited, Dollars in thousands, except for per share data) For the Three Months Ended December 31, September 30, June 30, March 31, December 31, Net Income $ Earnings per share, basic $ Earnings per share, diluted $ Dividend per share $ Return on average total assets - QTD % Return on average total equity - QTD % Dividend payout ratio % Non-interest revenue to total revenue (1) % Net interest margin (2) % Yield on average earning assets % Cost of average interest-bearing liabilities % Net interest spread % Non-interest income to average assets (3) % Non-interest expense to average assets (3) % Efficiency ratio - QTD (Tax Equivalent) (4) % (1) Excludes securities gains and losses. (2) The net interest margin is calculated by dividing tax equivalent net interest income by total average earning assets.Tax equivalent net interest income is calculated by grossing up interest income for the amounts that are non-taxable (i.e., municipal income) then subtracting interest expense. The tax rate utilized is 34%. The Company’s net interest margin is a common measure used by the financial service industry to determine how profitably earning assets are funded.Because the Company earns non-taxable interest income due to the mix in its investment and loan portfolios, net interest income for the ratio is calculated on a tax equivalent basis as described above.This calculation excludes net securities gains and losses. (3) Ratios are computed by dividing annualized income and expense amounts by quarterly average assets. Excludes securities gains and losses. (4) The efficiency ratio is not a measurement under accounting principles generally accepted in the United States.It is calculated by dividing non-interest expense (adjusted for amortization of intangibles, other real estate expenses, and non-recurring one-time charges) by the sum of tax equivalent net interest income and non-interest income excluding gains and losses on the investment portfolio.The tax rate utilized in calculating tax equivalent amounts is 34%. The Company calculates and reviews this ratio as a means of evaluating operational efficiency. 6 MIDDLEBURG FINANCIAL CORPORATION Selected Financial Data by Quarter (Unaudited, Dollars in thousands, except for per share data) December 31, September 30, June 30, March 31, December 31, BALANCE SHEET RATIOS Loans to deposits (including HFS) % Portfolio loans to deposits % Average interest-earning assets to average interest-bearing liabilities % PER SHARE DATA Dividends $ Book value (MFC Shareholders) Tangible book value (3) SHARE PRICE DATA Closing price $ Diluted earnings multiple (1) Book value multiple (2) COMMON STOCK DATA Outstanding shares at end of period Weighted average shares O/S , basic - QTD Weighted average shares O/S, diluted - QTD CAPITAL RATIOS Capital to assets - common shareholders % Capital to assets - w/non-controlling interest % Tangible common equity ratio (4) % Leverage ratio % Tier 1 risk based capital ratio % Total risk based capital ratio % CREDIT QUALITY Net charge-offs to average total loans % Total non-performing loans to total portfolio loans % Total non-performing assets to total assets % Non-accrual loans to: total portfolio loans % total assets % Allowance for loan losses to: total portfolio loans % non-performing assets % non-accrual loans % NON-PERFORMING ASSETS Loans delinquent 90+ days and still accruing $ Non-accrual loans Restructured loans (not in non-accrual) OREO and repossessed assets Total non-performing assets $ ALLOWANCE FOR LOAN LOSS SUMMARY Balance at the beginning of the period $ Loans charged off - QTD Recoveries - QTD ) Net charge-off loans - QTD 76 Provision for (recovery of) loan losses 3 -188 Balance at the end of the period $ (1)The diluted earnings multiple is calculated by dividing the period’s closing market price per share by the annualized diluted earnings per share for the period.The diluted earnings multiple is a measure of how much an investor may be willing to pay for $1.00 of the Company’s earnings. (2)The book value multiple (or price to book ratio) is calculated by dividing the period’s closing market price per share by the period’s book value per share.The book value multiple is a measure used to compare the Company’s market value per share to its book value per share. (3)Tangible book value is not a measurement under accounting principles generally accepted in the United States.It is computed by subtracting identified intangible assets and goodwill from total Middleburg Financial Corporation shareholders’ equity and then dividing the result by the number of shares of common stock issued and outstanding at the end of the accounting period. (4)The tangible common equity ratio is not a measurement under accounting principles generally accepted in the United States.It is computed by subtracting identified intangible assets and goodwill from total Middleburg Financial Corporation shareholders’ equity and total assets and then dividing the adjusted shareholders’ equity balance by the adjusted total asset balance. 7 MIDDLEBURG FINANCIAL CORPORATION Average Balances, Income and Expenses, Yields and Rates QTD 12/31/2013 2013 2012 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Rate(2) Balance Expense Rate(3) (Dollars in thousands) Assets : Securities: Taxable $ $ % $ $ % Tax-exempt (1) % % Total securities $ $ % $ $ % Loans Taxable $ $ % $ $ % Tax-exempt(1) 9 % 8 % Total loans (3) $ $ % $ $ % Federal funds sold - Interest on money market investments - Interest bearing deposits in other financial institutions 31 % 36 % Total earning assets $ $ % $ $ % Less: allowances for credit losses ) ) Total nonearning assets Total assets $ $ Liabilities: Interest-bearing deposits: Checking $ $ % $ $ % Regular savings 58 % 60 % Money market savings 40 % 48 % Time deposits: $100,000 and over % % Under $100,000 % % Total interest-bearing deposits $ $ % $ $ % Short-term borrowings 16 % 81 % Securities sold under agreements to repurchase 82 % 82 % FHLB borrowings and other debt % % Federal funds purchased - Total interest-bearing liabilities $ $ % $ $ % Non-interest bearing liabilities Demand deposits % % Other liabilities Total liabilities $ $ Non-controlling interest Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread % % Cost of Funds % % Interest expense as a percent of average earning assets % % Net interest margin % % (1) Income and yields are reported on a tax equivalent basis assuming a federal tax rate of 34%. (2) All yields and rates have been annualized on a 365 day year for 2013 and a 366 day year for 2012. (3) Total average loans include loans on non-accrual status. 8 MIDDLEBURG FINANCIAL CORPORATION Average Balances, Income and Expenses, Yields and Rates Twelve Months Ended December 31 2013 2012 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Rate(2) Balance Expense Rate(2) (Dollars in thousands) Assets : Securities: Taxable $ $ % $ $ % Tax-exempt (1) % % Total securities $ $ % $ $ % Loans Taxable $ $ % $ $ % Tax-exempt(1) 37 % 8 % Total loans (3) $ $ % $ $ % Federal funds sold - - % - - % Interest on money market investments - - % - - % Interest bearing deposits in other financial institutions % % Total earning assets $ $ % $ $ % Less: allowances for credit losses ) ) Total nonearning assets Total assets $ $ Liabilities: Interest-bearing deposits: Checking $ $ % $ $ % Regular savings % % Money market savings % % Time deposits: $100,000 and over % % Under $100,000 % % Total interest-bearing deposits $ $ % $ $ % Short-term borrowings % % Securities sold under agreements to repurchase % % FHLB borrowings and other debt % % Federal Funds Purchased - - % 1 - % Total interest-bearing liabilities $ $ % $ $ % Non-interest bearing liabilities Demand Deposits % Other liabilities Total liabilities $ $ Non-controlling interest Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread % % Cost of Funds % % Interest expense as a percent of average earning assets % % Net interest margin % % (1) Income and yields are reported on a tax equivalent basis assuming a federal tax rate of 34%. (2) All yields and rates have been annualized on a 365 day year for 2013 and a 366 day year for 2012. (3) Total average loans include loans on non-accrual status. 9 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDDLEBURG FINANCIAL CORPORATION (Registrant) Date:March 6, 2014 By: /s/ Gary R. Shook Gary R. Shook President
